           Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                             CRIMINAL NO.

                   v.                                 DATE FILED:

 KEVIN GUPTON,                                        VIOLATION:
   afkla"Kevin Gubton"
                                                      18 U.S.C. $ 922(9)(1) (possession of a
                                                      firearm by a felon   -   2 counts)
                                                      18 U.S.C. S 92a(aX1)(A) (making false
                                                      statements to a federal firearms
                                                      licensee - 2 counts)
                                                      18 U.S.C. $ 2 (aiding and abetting)
                                                      Notice of forfeiture

                                        INDICTMENT

                                         COUNT ONE

THE GRAND JURY CHARGES              THAT: u'
                                          <C
                                          7j,tf
               On or about September ZO,7tfd, in Philadelphia, in the Eastern District     of
                                         /
Pennsylvania, defendant

                                      KEVIN GUPTON,
                                     alWa"Kevin Gubton,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, at least one of the following firearms: a Glock GMBH, model 30S, .45 caliber

semi-automatic pistol, bearing serial number BCYP245; a Taurus, model G2S, 9mm semi-

automatic pistol, bearing serial number TLT64166; a Taurus, model G2C,9mm semi-automatic

pistol, bearing serial numberTLS2}2lT; and a Smith & Wesson, model SD9VE, 9mm semi-

automatic pistol, bearing serial number FZY2|50, and those firearms were in and affecting

interstate and foreign commerce.
Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 2 of 10




   ln violation of Title 18, United States Code, Section 922(g)(l).
           Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 3 of 10



                                         COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:
                                          2otgsC
               On or about September 21,2)Xq in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                       KEVIN GUPTON,
                                      alUa"Kevin Gubton,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, at least one of the following firearms: a Glock GMHB, model 30S, .45 caliber

semi-automatic pistol, bearing serial number BCYNO2l; a Glock GHBM, model 27, .40 caliber

semi-automatic pistol, bearing serial number BCTD501; a Taurus, model G2C,9mm semi-

automatic pistol, bearing serial number TLT03869; and a Taurus, model G2C, 9mm semi-

automatic pistol, bearing serial number TLT03896, and those firearms were in and affecting

interstate and foreign commerce.

               In violation of Title 18, United States Code, Section 922(g)(l).
             Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 4 of 10



                                  COUNTS THREE AND FOUR

THE GRAND JURY FURTHER CHARGES THAT:
                 At all times material to this indictment:

                 l.     Frank's Gun Shop & Shooting Range, LLC.,located at4730 Blakiston

Street in Philadelphia, Pennsylvania, possessed a federal firearms license       ("FFL") and is

authorized to deal in firearms under federal laws.

                 2.     FFL holders are licensed, among other things, to sell firearms and

ammunition. Various rules and regulations, promulgated under the authority of Chapter 44,

Title   18, United States Code, govem the manner in which FFL holders are permitted to sell

fi rearms and   ammunition.

                 3.     The rules and regulations governing FFL holders require that a person

seeking to purchase a handgun    fill   out a Firearm Transaction Record, ATF Form 4473. Part               of
the Form 4473 requires that the prospective purchaser certiff that all his or her answers on Form

4473 are true and correct. Question       1   1.a. of the Form 4473 requires that the prospective

purchaser certifu truthfully, subject to penalties of perjury, that he or she was the actual buyer          of
the   firearm. The Form 4473 contains the following         language in bold type:   "Warning: You are
not the actual buyer if you are acquiring the firearm(s) on behalf of another person.                  If
you are not the actual buyer, the dealer cannot transfer the firearm(s) to            you."   In the

certification section of the Form 4473, the actual buyer must certifu that his or her answers to the

questions on the form are "true, correct, and complete," and acknowledge by his or her signature

that "making any false oral or written statement . . . is a crime punishable as a felony under

Federal law, and may also violate State and/or local law."
            Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 5 of 10



                4.      FFL holders are required to maintain a record, in the form of a completed

 Form 4473, of the identity of the actual buyer of firearms sold by the FFL holder, to ensure that

 the person was not prohibited from purchasing a firearm. For example, convicted felons are

 persons prohibited by law from buying firearms.

                5.      Defendant KEVIN GUPTON was barred from legally purchasing and

 possessing a firearm because he had previously been convicted of a felony crime for which he

 could be punished by more than one year of imprisonment.

               6.       Defendant KEVIN GUPTON persuaded Morgan Hanna Johnson, charged

elsewhere, to buy firearms for defendant GUPTON, supplied Morgan Hanna Johnson the cash to

buy the firearms, took Morgan Hanna Johnson to the federally licensed firearms dealer, directed

Morgan Hanna Johnson to buy firearms specified by defendant GUPTON; and took immediate

possession of the firearms and paperwork after Morgan Hanna Johnson bought them for

defendant GUPTON.

               7.      A person who purchases a firearm at the behest ofanother person and

falsely states on the Form 4473 that he or she is the actual buyer of the firearm is known as a

"straw purchaser."

                8.     On or about the dates listed below, in Philadelphia, in the Eastem District

of Pennsylvania, defendant

                                       KEVIN GUPTON,
                                      aMa"Kevin Gubton,

in connection with the acquisition of each of the firearms listed below from the FFL holder listed

below, knowingly aided and abetted and willfully caused the making of a false statement and

representation with respect to information required by the provisions of Chapter 44, Title 18,
            Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 6 of 10



United States Code, to be kept in the FFL holder's records, in that, at the direction of defendant

GUPTON, Morgan Hannah Johnson (the "straw purchaser"), falsely certified on the Forrr, 4473

that she was the actual buyer of the firearms listed on the Form 4473, when in fact, as she and

defendant GUPTON knew, this statement was false and fictitious in that they knew Morgan

Hannah Johnson was actually purchasing the firearms for defendant GUPTON (each falsely

certified form constituting a separate count of this Indictment).


    Count             Date              FFL Location Firearm                      Serial Number
   THREE      September 20,2018 Frank's Gun Shop Glock GMBH,                    BCYP245
                                                 Model30S, .45
                                                           caliber semi-
                                                           automatic pistol;

                                                           Taurus, Model        TLS202|7
                                                           G2C, 9mm semi-
                                                           automatic pistol;

                                                           Taurus, Model        TLT64t66
                                                           G2S, 9mm semi-
                                                           automatic pistol;
                                                           and

                                                           Smith & Wesson,      FZY2I50
                                                           Model SD9VE,
                                                           9mm semi-
                                                           automatic pistol
       Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 7 of 10




FOUR   September 21,2018      Frank's Gun Shop         Glock GMBH,           BCYNO2l
                                                       Model 30S,.45
                                                       caliber semi-
                                                       automatic pistol;

                                                       Glock GMBH,           BCTD5Ol
                                                       Model 27, .40
                                                       caliber semi-
                                                       automatic pistol;

                                                       Taurus, Model
                                                                             TLT03869
                                                       G2C, 9mm semi-
                                                       automatic pistol;
                                                       and


                                                       Taurus, Model         TLT03896
                                                       G2C,9mm semi-
                                                       automatic pistol




          All in violation of Title   18, United States Code, Sections   92a@)0)(A) and2.
           Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 8 of 10




                                     NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Sections 922(g)(l) and

92a(a)(1)(A), set forth in this Indictment, defendant

                                         KEVIN GUPTON,
                                       alWa"Kevin Gubton,"

shall forfeit to the United States of America, the firearms involved in the commission of this

offense, including, but not limited to:

               (1)     a Glock GMBH, model 30S, .45 caliber semi-automatic pistol,
                       bearing serial number BCYP245;

               (2)     a Taurus, model G2S, 9mm semi-automatic pistol, bearing serial
                       number TLT64|66;

               (3)     a Taurus, model G2C,9mm semi-automatic pistol, bearing serial
                       number TLS202|7;

               (4)     a Smith   &   Wesson, model SD9VE, 9mm semi-automatic pistol,
                       bearing serial number FZY2|50

               (5)     a Glock GMHB, model 30S, .45 caliber semi-automatic pistol,
                       bearing serial number BCYN021;

               (6)     a Glock GHBM, model 27, .40 caliber semi-automatic pistol,
                       bearing serial number BCTD501;

               (7)     a Taurus, model G2C, 9mm semi-automatic pistol, bearing serial
                       number TLT03869; and

               (8)     a Taurus, model G2C, 9mm semi-automatic pistol, bearing serial
                       number TLT03896.
          Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 9 of 10



              All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18,

United States Code, Section 924(d).




                                            GRAND JURY




WILLIAM M. McS




                                                 9
                                 *
                                 F
                                 ?
                                 a
                                 @
                                 \o rr                                                                =
                                 b.J *
                                 5r
                                 AL-
                                 E.
             a1
                                 =?
                                 50
             o                    lo
                                 v.^ v
                                 i. r..)
                                                                          i
                                                                          H
                                                                          +i                    c
             o
                                 HX
                               aOQ
                                                                          ln                    z
                            €
                            - a.x                                                               l.l
             o                                                            -              rn     F.l
                            -rl vB
                            >0q                                           z              tD     trl
             i                                                                           \r
                            A r+i                                                        i'D    \J
                                                                          E             Ea
                   .z:'a
                   -hgE                a                                  ln     t()ltl
a                  ?a9  fr                                                \./
                   5'tgF3                      =
                                               1               Xa                IHA,H
                   (Da3X'^                     \J                                l=. s Et
                   qx.E                                        Frl]              lH H' ii
    o                                      3   5    \t                           lE!
    a0             *!.:9-              =                                         l-O\J
    x                                               €.2                   -
                                                                          Ll.l   lY      Ft
                                                                                          >,
                   1E I                rB           D9                <
         P                                           .{rl^                A      ls.
                                                                                 la
                                                                                     F          'A)
                                                                      "              llFa
                                                                                          ;i-i
                                               =
                                               2                                 l- '
                   tr i*
                   $so.'o                      -    Xg
                                                    A'V                   Y
                                                                          -      tu9t
         ;         EE!9                             < E                   '.L)   lFeo
                   6 *pI                                                  \           ;'j
                     .DA,                           ='A                               go
                     +(99                           ;tt
                                                    ;>F
                                                    L-                                   ;\rv
                                                                                         =.A
                     5'I <                                                Lrl
                            OQ-D                    -                                           -
                                                                                                I
                            -3F                     XF                    r                     N
                                 t! ;-
                                 iiv                =--  el_
                                                                                                a
                                 PE
                                 r   -
                                 ir
                                 (2 i..)
                                 -A
                                 aO
                                 oc
                                 ah1
                                 =:l
                                 @0
                                 ov
                                  I
                                 \J
                                 .)
                                 rr+
                                 O
    Case 2:20-cr-00436-WB Document 1 Filed 12/01/20 Page 10 of 10
